Per Curiam:
We are clearly of opinion that the learned judge below was right in holding that the plaintiff had no higher rights than Finkbine, his grantor. The court has found, and we think correctly, that the real estate in controversy was firm property; and, as between the members of the firm and those who dealt with them, with knowledge of the facts, it was personal estate. As to a portion of it, the deeds were in the name of the firm; as to other portions, the title was in the' names of the individual members of the firm. The court below has found, however, that all of it was paid for by the firm, belonged to the firm, and was recognized and treated as firm property. It is settled law that, as against purchasers and lien creditors, dealing with the owners of land on the faith of a recorded title and without notice that it is different from what it appears of record, parol evidence is inadmissible to show that, although the land was conveyed to the grantees as individuals, yet it was held by them as partnership property; but, as between the partners themselves, land treated by them as partnership property, especially if purchased and paid for with partnership money, is to be regarded as partnership assets, notwithstanding it was conveyed to the grantees as tenants in common: its character is largely a question of intention, which may be manifested in acts and declarations, and be established by parol testimony: Warriner v. Mitchell, 128 Pa. 153, and authorities there cited. The agreement of February 10, 1873, was a sale by Finkbine, one of the partners, to Greig, of all the interest of the former in the firm and its assets. Greig was to take Finkbine’s place and interest in the firm, and this was assented to by the other partners. It follows that the sale passed all Finkbine’s interest in the assets of the firm, including the real estate. This *613left nothing in Finkbine to convey to any one else. The plaintiff here was not shown to have been a bona fide purchaser. There is no evidence that he paid a dollar on account of his purchase. The court below was therefore correct in ruling, as before remarked, that he occupied no higher position than Finkbine.
Judgment affirmed.